Citation Nr: 0123350	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  98-11 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a generalized skin 
disorder.  

2.  Entitlement to a compensable evaluation for a laceration 
scar of the left forehead.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from December 1948 to December 
1955 and from February 1956 to June 1959.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from two rating decisions of the Montgomery, Alabama, 
Department of Veterans Affairs (VA), Regional Office (RO).  
In April 1991 the RO denied the veteran's claim for an 
increased evaluation for a laceration scar of the left 
forehead.  In August 1996 service connection was denied for a 
generalized skin disorder.  

The Board remanded these issues in July 1999.  The requested 
development has been accomplished with regard to a 
generalized skin disorder and the matter has been returned to 
the Board for further appellate review.  However, the 
requested development has not been completed concerning an 
increased evaluation for a laceration scar of the left 
forehead.  This issue will be addressed in the remand portion 
of this decision.  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the August 1996 and December 2000 rating 
decisions, the August 1996 and December 2000 supplemental 
statements of the case (SSOC) as well as the August 1999 and 
October 1999 RO letters.  

2.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
basis of the denial of the claim.  

3.  The VA examined the veteran in August 1996, September 
1999 and October 1999.  

4.  The veteran has not been shown by competent medical 
evidence to suffer from a generalized skin disorder, which 
can be related to his periods of active duty.  


CONCLUSIONS OF LAWS

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159).  

2.  A generalized skin disorder was not incurred in or 
aggravated by the veteran's active duty.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159(b)).  The August 1996 and December 2000 rating 
decisions, the August 1996 and December 2000 SSOC, as well as 
the August 1999 and October 1999 RO letters informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decisions, SSOC and 
RO letters informed the veteran of the information and 
evidence needed to substantiate the claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The VA examined the 
veteran in August 1996, September 1999 and October 1999.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2000).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and chloracne, or other acneform disease consistent 
with chloracne become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2000).  

The evidence does not show that a generalized skin disorder 
was manifested while the veteran was on active duty or to a 
compensable degree within one year after the veteran's 
termination of active duty.  

Multiple subcutaneous was noted as probably lipomas at the 
June 1976 VA examination.  At the March 1982 VA examination 
the diagnosis was mild folliculitis of the back.  The 
diagnoses included lipomatosis of the skin and keratitic 
dermatitis of the face at the August 1995 VA examination.  At 
the October 1999 VA skin examination the diagnoses were 
steroid dependence of the skin with secondary steroid induced 
atrophy, seborrheic dermatitis, dysplastic nevi, squamous 
cell in situ versus superficial basil cell carcinoma of the 
right upper arm, actinic keratosis of the left temple.

Private medical records, dated August 1982 to November 1999 
show that the veteran was seen for skin disorders.  In 
October 1985 the assessment included tinea cruris and in 
January 1986 the assessment was dermatitis around the penis 
and the perianal areas, 90 percent resolved.  The assessment 
was tinea corporis in May 1991.  In January 1996 the 
assessment was rosacea of the face and nose and lipoma of the 
right arm was the assessment in May 1996.  In February 1998 
the assessment was anal dermatitis.  The assessments were 
rosacea vs. seborrheic dermatitis of the face, steroid 
dependence of the face and multiple skin lesions in October 
1999.  In November 1999 he was advised that the lesions on 
his arm were benign.  

VA outpatient treatment records, dated September 1993 to 
October 1994, reveal that the veteran was seen for skin 
disorders.  Skin plaque of the inner right elbow was noted in 
May 1993.  In June 1993 the assessment was probable tinea 
cruris.  The assessments were dysplastic nevi and in 
September 1993.  

In August 2000 the VA examiner opined, after examination of 
the veteran and review of the claims folder, that the 
veteran's dermatologic conditions were not related to his 
service in Korea.  The examiner indicated that the veteran 
had steroid dependence with secondary skin atrophy, which was 
due to long term steroid use on the face.  The veteran also 
had seborrheic dermatitis, which was a very common 
dermatologic condition.  The VA examiner felt that the 
veteran had an actinic keratosis, which was a premalignant 
condition secondary to chronic sun exposure.  He was also 
felt to have several dysplastic nevi as well as possible 
squamous cell carcinoma versus a basal cell carcinoma of his 
upper arm.  The examiner stated that he did not feel that 
these dermatologic conditions were related to the veteran's 
military service as skin cancers as well as the premalignant 
actinic keratosis were common conditions which were related 
to chronic sun exposure.  

The earliest diagnosis of a skin disorder was 1976, which was 
over sixteen years after his active duty service.  Moreover, 
the VA examiner opined that the veteran's dermatologic 
conditions were not related to his service in Korea.  
Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim of service connection for a 
generalized skin disorder on a direct basis or presumptively 
under the provisions of 38 C.F.R. §§ 3.307, 3.309 (2000).  


ORDER

Service connection for a generalized skin disorder is denied.  


REMAND

The Board remanded the issue of a compensable evaluation for 
a laceration scar of the left forehead in July 1999.  This 
issue was still awaiting readjudicating by the RO, as the 
Board remanded it in November 1994 but no further action was 
thereafter taken at the RO level.  The issue was not included 
in the August 1996 or December 2000 SSOC.  The RO was to ask 
the veteran to indicate whether he wished to withdraw this 
issue, then act accordingly.  This was not done.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that the Board's remand of a matter to the RO confers on 
the claimant, as a matter of law, the right to compliance 
with that remand order.  Further, such remands impose upon 
the Secretary a concomitant duty to ensure compliance with 
the terms of the remand.  Id.  It is clear from these 
mandates that the Secretary is responsible for ensuring the 
proper execution and administration of all laws administered 
by VA and that holdings of the Court are precedent to be 
followed.  Stegall, supra.  

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO should ask the veteran whether 
he still wishes to pursue the appeal of 
the issue of entitlement to an increased 
evaluation for the service-connected 
laceration scar of the left forehead.  

2.  If the veteran wishes to pursue the 
appeal then the veteran should be 
afforded the appropriate VA examinations 
to determine the extent of his service-
connected laceration scar of the left 
forehead.  The claims folder should be 
made available to the examiners for 
review before the examinations and the 
examiners are asked to indicate in the 
examination reports that the claims 
folder has been reviewed.  

The examiner should comment on the 
presence or absence of tenderness, pain, 
and ulceration; whether the scar is 
repugnant or disfiguring; whether there 
is tissue loss with marked discoloration 
or color contrast; and whether the scar 
limits the function of the part affected.  
See 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2000).  

3.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests, reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

